DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outermost surface” and “annular groove” must be shown with the appropriate numerals or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 34: A) it is not clear how the outermost surface is different from an outer face of the flange.
B) the radially outermost surface lacks antecedent basis because a radially outermost surface has not been claimed in claim 31 which claim 34 is dependent on..
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

           Claims 21-23, 29-33, 35-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fraden (U.S. 6022140). 
For claims 21, 31, 33, 40: Fraden discloses in Fig. 14A a distal end 10 (frustroconical);
a proximal end (includes a flange) opposite the distal end;
a wall 31 extending proximally from the distal end of the probe cover, the wall including:
an inner surface facing a central longitudinal axis of the probe cover, the inner surface forming an arcuate portion 90, 71, 91 of the probe cover, and a weakened section, wherein the weakened section 90, 91 is at least partly formed by  a portion 71 of the arcuate portion 90, 91, 71; and
a flange (Fig. 14A) forming a base of the probe cover at the proximal end, the weakened section 90, 91 being configured to flex when a force is applied to the flange in a first direction that is toward the distal end and substantially parallel to the longitudinal axis Fraden states: “...In this way, the cover retention rim or "locking groove" (of arcuate portion 90, 71, 91, Examiner) 71 engages the ears on the probe (or probe) to positively retain the cover with the window positioned over the probe opening and wave guide. To accomplish this, the locking groove 71 must have an elastic hoop with diameter, D, that is able to stretch/ flex over the outer diameter, associated with the retention ears”. 
For claim 23: the flange comprises a first convex surface 72 configured to receive the force, the first convex surface of the flange extending proximally in a second direction (perpendicular) toward the longitudinal axis.
For claims 22, 36: the weakened section 90, 91 would, inherently, have a greater flexibility than a portion of the wall disposed adjacent and distal to the weakened section.
For claim 26: the flange is comprising a (first) planar surface that is configured to receive a force, the surface extends distally/ radially from the base (thus, in a second/ radial direction, See Figs. 14, 15.
For claims 29, 32: the weakened section 90, 91 comprises an annular section of the probe cover disposed distal to the arcuate portion.
For claim 29: wherein the arcuate portion includes a rounded peak (extension of the convex), and the rounded peak is formed by a radially outermost surface of the arcuate portion.
For claim 30: the arcuate portion 90, 71, 91 includes a rounded peak 71, and the rounded peak is formed by a radially outermost surface of the arcuate portion, Fig. 15B.
For claim 33: the most lateral portion of the flange, Fig. 15C, located upon said outermost face/ surface of said flange that is angularly offset with regard to said longitudinal axis such that said cover can be flexed about said weakened portion. 
For claim 37: the arcuate surface 70, 71, 72/ 90, 71, 70 comprising a concave surface 70, Fig. 15.
For claim 39: the probe cover is formed by an injection molding process from polypropylene co-polymer.
For claim 38: The method steps will be met during the normal manufacturing process of the device stated above.
For claim 40: the probe cover comprising a transparent to IR window/ lens.
Allowable Subject Matter
Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claim 34 due to the reasons stated above, see 102 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 26, 2022